        Case 3:20-cr-00111-JAM Document 11 Filed 08/24/20 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT
 UNITED STA TES OF AMERICA
                                                     Crim. No. 3:20-cr-l I l (JAM)
            V.
                                                     August 23, 2020
 TOLULOPE SAMUEL BODUNDE A.K.A.
 KENNETH SNIPES                                      FILED UNDER SEAL

 GOVERNMENT'S EMERGENCY MOTION FOR MODIFICATION OF CONDITIONS OF
                       PRETRIAL RELEASE

       The United States submits this emergency motion for a modification of defendant Tolulope

Samuel BODUNDE's ("BODUNDE") conditions of pretrial release.                     The Government

respectfully requests that BODUNDE's conditions of pretrial release be modified so as to restrict

BODUNDE from any employment that involves managing, facilitating, reviewing, or otherwise

being involved in the financial transactions of others. In the alternative, the Government requests

that BODUNDE's proposed employer be provided notice by the Government or by the United

States Probation Office ("USPO") of the nature of the charges pending against BODUNDE as a

condition of his ability to be approved for employment while on home incarceration.

       I.        Procedural History

       A federal grand jury returned an indictment against the defendant and other co-conspirators

on July 15, 2020. See 3:20-CR-l 11 (JAM), Dkt. No. 1 (sealed to the public pending the arrests

of BODUNDE's co-conspirators). The defendant is charged with one count of conspiracy to

commit wire fraud occurring between August 2014 and April 2020, and two counts of wire fraud

occurring in 2017. He was arrested on August 7, 2020, presented in the District of New Jersey,

and ordered released to home incarceration pending trial. The Government did not seek detention

and had no objections to his conditions of pretrial release. The defendant was arraigned via video
                                                 1
        Case 3:20-cr-00111-JAM Document 11 Filed 08/24/20 Page 2 of 9




in the District of Connecticut on August 10, 2020, wherein this Court effectively adopted the

previously ordered conditions of release.

       II.     Factual Background

               A. Offenses Alleged in the Indictment

       As alleged in the indictment, from approximately August 2014 until April 2020,

BODUNDE was a member of an international conspiratorial network that conspired to commit,

and did commit, wire fraud in the form of business email compromise schemes. Within that

conspiracy, BODUNDE's roles and responsibilities included the facilitation of fraudulent wire

transactions. Specifically, BODUNDE illegally gained access to the bank account information or

funds of victim companies or individuals. BODUNDE then directed the victims' funds, via wire

transfer, into other accounts controlled by his criminal network.      BODUNDE's access to the

banking information of other companies and individuals and his use of that information to facilitate

wire transfers was the gravamen of the offenses he is charged with, and was essential to his ability

to commit his crimes and fulfill his role in the conspiracy.

       The total number of victims during the course of the conspiracy is well over 1,000

companies and individuals. The total loss amount is estimated to be greater than $2 million, while

the total attempted loss amount is estimated to be greater than $200 million.

               B. BODUNDE'S Fraudulent Behavior Leading up to his Arrest

       As part of the conspiracy, BODUNDE tricked some victims into thinking he was their

romantic partner, and that he needed financial assistance. These individuals were often elderly,

lonely, or otherwise vulnerable persons who believed that they had met a romantic partner online,

when in fact they were communicating with BODUNDE. These individuals would often be used


                                                  2
        Case 3:20-cr-00111-JAM Document 11 Filed 08/24/20 Page 3 of 9




by BODUNDE and his co-conspirators to launder stolen money; they also frequently forwarded

their own personal funds to the criminal network.

        One individual is identified in the indictment by initials G.S. Another such individual,

whose identity is known in full to the Government, is described herein as M.H. The Government

understands that both G.S. and M.H. have lost much of their life savings by sending it to

BODUNDE and his co-conspirators under false pretenses.

       Following his arrest, BODUNDE provided a statement to law enforcement wherein he

stated, in sum and substance, that he had minimal contact with G.S. and had not spoken with her

in years. Since his arrest, the Government has examined BODUNDE's cell phone and recovered

evidence showing that BODUNDE and other unindicted co-conspirators were actively involved in

wire fraud crimes up until the date of his arrest, and had also been moving or otherwise receiving

money from and through G.S., as well as interacting with M.H. In fact, evidence from his phone

shows he and/or his co-conspirators had fraudulently received money from G.S. as recently as

August 6, 2020. In addition, evidence from BODUNDE's phone showed that less than a month

ago (and approximately one week prior to his arrest), BODUNDE was involved in a fraudulent

wire transfer for $19,000 that occurred on or around July 29, 2020, and which is currently the

subject of a federal criminal investigation in another district.

                C. BODUNDE's Proposed Employment and Associated Job Description

        On August 20, 2020, the USPO contacted the parties to inquire about their positions on

BODUNDE'S proposed employment to "begin working an online accounts payable position for

M Group." The Government understands the job entails BODUNDE working remotely from

home, through his home computer and home internet access, with no in-person supervision by his


                                                   3
          Case 3:20-cr-00111-JAM Document 11 Filed 08/24/20 Page 4 of 9




employer or by USPO.

         Before responding with its position, the Government found the following description for

this job posting with "M Group" through a search of open sources databases:

         Position Overview
         The Accounts Payable Coordinator functions as the accounts payable point of contact for
         a business unit or a set of vendors, working within the Controllers Group.

         Responsibilities
         Code and batch invoices for processing by business unit/ agency
         Review invoices to ensure the vendor is active, vendor record is up to date and confirm the
         invoice is not a duplicate
         Monitor queues in the document management system to follow up on issues that need to
         be resolved, working with the business unit/ agency where necessary
         Monitor the AP group mailbox - print electronic invoices, respond to internal and external
         inquiries such as status of invoices sent for processing, status of payment and status of new
         vendor set-up
         Review open payables and liaise with agency finance teams to ensure payment requests are
         submitted
         Assist with the processing of intercompany invoices
         Research unusual transactions; bring inconsistencies and problems to the attention of
         management as required
         Collect and review new vendor paperwork - ensure that all the required documentation has
         been submitted and due diligence has been performed
         Adhere to GroupM / WPP policies & procedures to maintain compliance with section 404
         of the Sarbanes-Oxley Act
         Prepare wire transfer package/ support for outgoing wire transfers
         Process outgoing wire transfers in online banking system
         Manage the settlement process of invoices paid via wire in the general ledger
         Archiving wire paperwork with 3rd party provider

(Emphasis added.) 1

         The Government is also in receipt of another description of the same job, except that this

description appears to have been provided by BODUNDE, upon inquiry. Significantly, the four

critical job responsibilities related to processing wire transfers-the very type of financial




J https ://www. salary. com/job/gro upm-n01ih-america/accounts-payab Ie-coord inator/0 67f2dcf-c 7a3 -4aa 1-a5 0a-
4b2c0cb45 bb b (last visited August 22, 2020).
                                                           4
        Case 3:20-cr-00111-JAM Document 11 Filed 08/24/20 Page 5 of 9




tr~nsactions that are the subject of the indictment-are not included in the job description believed

to be provided by BODUNDE.

       HI.     Legal Standard

       Under 18 U.S.C. § 3142, this Court can impose restrictions on a defendant's pretrial release

that include any "condition that is reasonably necessary ... to assure the safety of any other person

and the community." 18 U.S.C.§ 3142(c)(1)(B)(xiv).

       The Second Circuit has indicated that safety under the Bail Reform Act extends to financial

or pecuniary safety. See United States v. Mada.ff, 316 F. App'x 58, 59-60 (2d Cir. 2009). Indeed,

several courts have considered non-physical harm-including economic harm-under the

dangerousness prong of the bail inquiry. See, e.g., United States v. Reynolds, 956 F.2d 192, 192

(9th Cir. Jan. 29, 1992) (order) ("We further hold that danger may, at least in some cases,

encompass pecuniary or economic harm."); United States v. Provenzano, 605 F.2d 85, 95 (3d Cir.

1979) ("We agree and hold that a defendant's propensity to commit crime generally, even if the

resulting harm would be not solely physical, may constitute sufficient risk of danger to come within

the contemplation of the [Bail Reform] Act."); United States v. Zaragoza, No. CR-08-0083 (P JH),

2008 WL 686825, at *3 (N.D. Cal. Mar. 11, 2008) ("In assessing danger, physical violence is not

the only form of danger contemplated by the statute. Danger to the community can ... even

encompass pecuniary or economic harm."); United States v. Schenberger, 498 F. Supp. 2d 738,

742 (D.N.J. 2007) ("A danger to the community does not only include physical harm or violent

behavior. The concept of 'safety' may include non-physical harm."); United States v. Persaud, No.

05-cr-368, 2007 WL 1074906, at *1 (N.D.N.Y. Apr. 5, 2007) (agreeing "that economic harm

qualifies as a danger within the contemplation of Bail Reform Act"); United States v. Gentry, 455


                                                 5
        Case 3:20-cr-00111-JAM Document 11 Filed 08/24/20 Page 6 of 9




F. Supp. 2d 1018, I 032 (D. Ariz. 2006) ("Danger, however, may be assessed in terms other than

the use of force or violence."); United States v. Giordano, 370 F. Supp. 2d 1256, 1270 (S.D. Fla.

2005) ("There can be no question that an economic danger, like that posed by a serial defrauder,

falls under the broad umbrella of 'dangerousness' as that term is used throughout the Bail Reform

Act."); United States v. Harris, 920 F. Supp. 132, 133 (D. Nev. 1996) ("Often it is economic or

pecuniary interests of a community rather than physical ones which are most susceptible to

repeated danger by a released defendant."); United States v. Masters, 730 F. Supp. 686, 689

(W.D.N.C. 1990) ("Defendant asserts that he does not pose a physical danger to the community.

However, the Court believes it must also consider the danger of a person who continues to

participate in possibly fraudulent schemes." (emphasis in original)).

       IV.     Argument

       Although the Government has not sought detention in this case, the Government requests,

and the court must impose, conditions of release that ensure the safety-including economic

safety-of others in the community. A federal grand jury found probable cause to believe that

BODUNDE victimized multiple individuals and businesses during the course of a multi-year,

multi-country wire fraud conspiracy through his facilitation and manipulation of wire transactions.

Although the indictment alleges the end date of the conspiracy as April 2020, upon a review of the

evidence collected from BODUNDE following his arrest, the Government believes that

BODUNDE was participating in the wire fraud conspiracy up to the day of his arrest on August 7,

2020. To allow him to work at a company where his responsibilities appear to involve managing

the bank accounts and wire transactions of others would be putting an entire new demographic of

individuals at risk of being victimized by BODUNDE and his co-conspirators.           BODUNDE


                                                 6
        Case 3:20-cr-00111-JAM Document 11 Filed 08/24/20 Page 7 of 9




would have direct access to the exact types of bank account and wire information that form the

basis of the charges in the indictment.

        At the very least, "M Group" should be informed of the nature of the charges against

BODUNDE so they can take steps to minimize any risks from employing BODUNDE. As it

stands, the job is a teleworking position where BODUNDE would be working remote with no one

to physically observe what he is doing. The employer would be in the best position to know

whether BODUNDE would have access to information that he could use to commit additional wire

frauds. The company also has a legitimate interest in preventing its own victimization and the

victimization of its customers, clients, associates, and employees. This is particularly important

in light of the fact that two of BODUNDE's co-conspirators are still at large, that he is now

connected to another fraudulent wire transaction that occurred less than a month before his

projected employment start date, and that he is believed to have been in regular contact with his

unindicted co-conspirators all the way up to the date of his arrest on August 7, 2020.          The

Government respectfully submits that the risk that the employer's clients, associates, customers,

or employees, or the employer itself will become victims of BODUNDE and his co-conspirators

is too great for this Court to not intervene.

        V.      Conclusion

        The Government respectfully moves this Court for a modification of BODUNDE's pretrial

conditions of release so as to restrict BODUNDE from any employment that involves managing,

facilitating, reviewing, or otherwise being involved in the financial transactions of others. In the

alternative, the Government respectfully requests that this Court order that "M Group" be informed

of the nature of the pending charges against BODUNDE before he be allowed to begin work there.


                                                 7
       Case 3:20-cr-00111-JAM Document 11 Filed 08/24/20 Page 8 of 9




Such notice should be made by the Government or the United States Probation Office.

       Given that the defendant is projected to begin work on Monday, August, 24, 2020, the

Government requests an emergency hearing on this matter and can be available by phone or video

appearance at the Court's convenience.

                                           Respectfully submitted,

                                           JOHN H. DURHAM
                                           UNITED STATES ATTORNEY

                                           Isl Margaret Donovan
                                           MARGARET DONOVAN
                                           ASSISTANT U.S. ATTORNEY
                                           FEDERAL BAR NO. phv09772
                                           157 CHURCH STREET, 25TH FLOOR
                                           NEW HAVEN, CT 06510
                                           203-821-3700




                                              8
        Case 3:20-cr-00111-JAM Document 11 Filed 08/24/20 Page 9 of 9




                                  CERTIFICATE OF SERVICE


        I hereby ce1iify that on August 23, 2020, a copy of foregoing was served electronically (by

email) on all parties.




                                             Isl Margaret Donovan

                                             MARGARET DONOVAN
                                             ASSISTANT U.S. ATTORNEY




                                                 9
